DETAILED ACTION
Status of Claims
This action is in response to the amendments to application 16/224,964 filed on 03/10/2021. Claims 1 and 11 have been amended. Claims 1-20 are pending and have been examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 9, filed 3/10/2021, with respect to the rejection of claims 1 and 11 under 35 USC § 103have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. U.S. Pub. No. 10,705,534 (“Kim”).
FIG. 6B illustrates a visual representation 630 of computations at 540 of process 500 according to examples of the disclosure. In visual representation 630 of FIG. 6B, each LiDAR channel 634 of LiDAR sensor 632 can be represented by an arc. Visual representation 630 also shows arrows (e.g., corresponding to different azimuth directions) extending from LiDAR sensor 632 to the minimum distance from the LiDAR to the closest non-ground point along the path. The presence of objects or hazards 636, 638, 640 and 642 (e.g., vehicles, pedestrians, etc.) can result in the identification of a non-ground point for a LiDAR channel at azimuth angles intersecting with one of the objects (illustrated by the termination of arrows at arcs with a non-ground point.) The absence of objects or hazards can result in the identification ground points at azimuth angles not intersecting with one of the objects (illustrated by the arrows extending beyond the illustrated arcs). A free-space region 644 can be defined within the minimum distances, at the various azimuth angles, to a non-ground point. Commands can be generated to allow for autonomous navigation and/or autonomous parking within the free-space so as to avoid the objects.)
Regarding independent claims 1 and 11, Applicant argues the previously cited references fail to explicitly disclose the limitation wherein the controller is configured to down-sample the 3D LIDAR point cloud data according to a user- configurable voxel size. Specifically Applicant argues that Korah fails to disclose the voxel sizes to be “user-configurable”. Examiner respectfully disagrees. Korah discloses the voxel-sizes to have a set directional dimension that encompasses the data. Under broadest reasonable interpretation, the user configuring the voxel size can be the vehicle manufacturer to set the voxel size when producing the system. Korah During post segmentation 82 a potential post strip is only allowed to merge with an adjacent potential post strip. Since posts are by definition not larger than 0.5 meters in diameter, then for strips with dx=dy=32 cm, any segmented region with more than 4 adjacent potential post strips is not segmented as a post segment. Strips that meet all of the foregoing constraints are segmented as posts. Additional global properties that look at the spatial arrangement of multiple posts may also be used. Such as requiring posts to appear in a row. Therefore, the post segmentation 82 process taught by Korah is user-configurable and allows for the setting of voxel sizes.
Additionally, Applicant argues the cited references fail to explicitly disclose the limitation wherein the controller is configured to divide the 3D LIDAR point cloud data into a plurality of clusters that are parallel to the vehicle's moving direction. Examiner respectfully disagrees. Korah discloses the controller to detect objects parallel to the vehicles environment, under broadest reasonable interpretation, these objects that are detected and clustered parallel to the vehicle can include pole objects or merging cars, as seen in Fig. 10, recognize woods/forested regions, pole objects, merged cars… Furthermore, Korah also discloses grouping or segmentation process for grouping neighboring strips or voxels based on similar attributes, as disclosed in col. 6, line 1-4, Segmentation 60, as shown in FIG. 1A, involves grouping neighboring strips that have similar attributes and proceeds in stages. Global information gleaned from previous stages may bring in additional context.)
Furthermore, Applicant argues the cited references fail to explicitly disclose the limitation wherein the controller is configured to project the plurality of clusters to a plane that is parallel to sides of the vehicle to generate an image. Examiner respectfully disagrees. Korah An 3D image Ipl is formed which has the same resolution as the strip histogram grid (dx, dy) and heights in the Z dimension are set equal to the strip height SH=maximum z for strips marked as potential power line strips. The heights in the Z dimension may be normalized to values between 0-255. The assumption is that within any vertical strip, power lines are the highest object and the maximum z-value corresponds to a point on the power line, which is usually a valid assumption in most urban scenes.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korah et al. U.S. Patent No. 8,396,293 (“Korah”) in view of Nahari et al. U.S. Patent No. 8,244,026 (“Nahari”) and Kim et al. U.S. Pub. No. 10,705,534 (“Kim”). 
Regarding claim 1
a light detection and ranging (LIDAR) system configured to emit laser light pulses and capture reflected laser light pulses from a vehicle collectively forming three-dimensional (3D) LIDAR point cloud data for each of a plurality of frames; and (see at least [col. 4, line 46-54] Referring to FIG. 1A, a block diagram is shown of a system for ground plane estimation and segmentation for sensor collected 3D point clouds in accordance with the present disclosure. A typical urban scene 10 is shown, which includes buildings 12 and 14, trees 16 and street 18, among other features. A sensor 20, which may be a LIDAR or other sensor, senses each sensed data point in the scene 10 via signals 22 and delivers a 3D point cloud of data 24 to a process 26 for populating a strip histogram grid (SHG).)
a controller configured to: receive the 3D LIDAR point cloud data; down-sample the 3D LIDAR point cloud data according to a user- configurable voxel size to reduce a size of the 3D LIDAR point cloud data and decrease a real-time computational load for at least one of increased processing throughout and increased speed of pole-shaped object detection and tracking; (see at least [Fig. 5A] #202 POPULATING A STRIP HISTOGRAM GRID HAVING A PLURALITY OF STRIPS, each strip having a dx dimension and a dy dimension, where in dx is a portion of an x dimension of the strip histogram grid and dy is a portion of a y dimension of the strip histogram grid, by assigning each sensed data point to a strtp in the strip histogram grid that has x, y and z dimensions that encompass the spatial coordinate information of the respective assigned sensed data point. AND [col. 9, line 13-19] Nevertheless, over 70% of the objects—especially the larger structures in an urban scene can be retrieved in this scheme. Top-down view of the scene combined with the strip representation allows extremely efficient processing. Where the points are all captured from an aerial sensor, this scheme alone is sufficient for segmentation as the sides of objects are seldom visible without ground data.)
divide the filtered 3D LIDAR point cloud data into a plurality of clusters that only include filtered 3D LIDAR point cloud data that is parallel to the vehicle's moving direction (see at least [Fig. 10] AND [col. 6, line 1-4] Segmentation 60, as shown in FIG. 1A, involves grouping neighboring strips that have similar attributes and proceeds in stages. Global information gleaned from previous stages may bring in additional context.)
project the plurality of clusters to a plane that is parallel to sides of the vehicle to generate an image; (see at least [col. 14, line 10-18] An 3D image Ipl is formed which has the same resolution as the strip histogram grid (dx, dy) and heights in the Z dimension are set equal to the strip height SH=maximum z for strips marked as potential power line strips. The heights in the Z dimension may be normalized to values between 0-255. The assumption is that within any vertical strip, power lines are the highest object and the maximum z-value corresponds to a point on the power line, which is usually a valid assumption in most urban scenes.)
detect a pole-shaped object in the image using an image-based object detection technique; and track the pole-shaped object by deep sorting across multiple frames of the plurality of frames (see at least [col. 4, line 23-25] FIG. 14 shows a flow diagram for a method of recognizing poles from segmented point clouds using strip grid histograms in accordance with the present disclosure; AND [col. 1, line 31-38] The data collected by LIDAR, time-of-flight imagers, laser scanners, stereo imagers, or other related sensors contains millions of data points that store the spatial coordinates of the each data point along with any other information, Such as RGB color information. Advances in sensor technology have enabled such colorized point cloud data to be routinely col lected for large urban Scenes using both ground-based and airborne LIDAR sensor platforms.) 
Korah fails to explicitly disclose the controller for filter the down-sampled point cloud data and remove points representing ground surface reflections.
However Nahari teaches a controller configured to filter the down-sampled 3D LIDAR point cloud data to remove data points corresponding to ground surface reflections; (see at least [claim 1] a ground filter for filtering out points that belong to the ground topography from the above ground features, thereby to isolate those points of said point cloud belonging to said above-ground features…)
Thus, Korah discloses a system that incorporates a LIDAR device for detecting pole- shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object. Nahari teaches filtering the data and removing points representing ground surface reflections.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah and incorporate the teachings of Nahari to include this data filtering step. Doing so allows for more accurate representation of the objects around the vehicle and a less erroneous representation of the environment.
Furthermore, Korah in view of Nahari fail to explicitly disclose the system wherein the 3D LIDAR point data is along a surface and within a configurable distance away from the subject vehicle. However, Kim teaches the method along a surface and within a configurable FIG. 6B illustrates a visual representation 630 of computations at 540 of process 500 according to examples of the disclosure. In visual representation 630 of FIG. 6B, each LiDAR channel 634 of LiDAR sensor 632 can be represented by an arc. Visual representation 630 also shows arrows (e.g., corresponding to different azimuth directions) extending from LiDAR sensor 632 to the minimum distance from the LiDAR to the closest non-ground point along the path. The presence of objects or hazards 636, 638, 640 and 642 (e.g., vehicles, pedestrians, etc.) can result in the identification of a non-ground point for a LiDAR channel at azimuth angles intersecting with one of the objects (illustrated by the termination of arrows at arcs with a non-ground point.) The absence of objects or hazards can result in the identification ground points at azimuth angles not intersecting with one of the objects (illustrated by the arrows extending beyond the illustrated arcs). A free-space region 644 can be defined within the minimum distances, at the various azimuth angles, to a non-ground point. Commands can be generated to allow for autonomous navigation and/or autonomous parking within the free-space so as to avoid the objects.)
Thus, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole- shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object. Kim teaches wherein the 3D LIDAR point data is along a surface and within a configurable distance away from the subject vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah and incorporate the teachings of Kim wherein the 3D LIDAR point data is along a surface and within a configurable distance away from the subject vehicle. Doing so allows for more accurate representation of the objects around the vehicle and a less erroneous representation of the environment.

Regarding claim 9 as best understood, Korah teaches ADAS of claim 1, wherein the controller does not utilize a radio detection and ranging (RADAR) system or a camera system in detecting and tracking the pole-shaped object (see at least [col. 4, line 46-54] Referring to FIG. 1A, a block diagram is shown of a system for ground plane estimation and segmentation for sensor collected 3D point clouds in accordance with the present disclosure. A typical urban scene 10 is shown, which includes buildings 12 and 14, trees 16 and street 18, among other features. A sensor 20, which may be a LIDAR or other sensor, senses each sensed data point in the scene 10 via signals 22 and delivers a 3D point cloud of data 24 to a process 26 for populating a strip histogram grid (SHG).) 

Regarding claim 10 as best understood, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a system for tracking the pole-shaped object to be either a light or utility pole, a traffic sign, and a tree.
However, Nahari teaches the ADAS of claim 1, wherein the pole-shaped object is one of a light or utility pole, a traffic sign, and a tree (see at least [col. 10, line 51-55] Then recognition process 88 is used to recognize woods/forested regions, poles, merged cars, and construction cranes from the segmented regions 86. Finally any further recognition of objects is performed by classifier 90.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah and incorporate the teachings of Nahari to include tracking the pole-shaped object to be either a light or utility pole, a traffic sign, and a tree. Doing so allows for more accurate representation of the objects around the vehicle and a less erroneous representation of the environment.

Regarding claim 11 as best understood, Korah discloses a method of detecting and tracking a pole-shaped object proximate to a vehicle, the method comprising:
receiving, by a controller of the vehicle and from a light detection and ranging (LIDAR) system of the vehicle, three-dimensional (3D) LIDAR point cloud data for each of a plurality of frames captured the LIDAR system after emitting laser light pulses and capturing reflected laser light pulses; (see at least [Fig. 5A] #202 POPULATING A STRIP HISTOGRAM GRID HAVING A PLURALITY OF STRIPS, each strip having a dx dimension and a dy dimension, where in dx is a portion of an x dimension of the strip histogram grid and dy is a portion of a y dimension of the strip histogram grid, by assigning each sensed data point to a strtp in the strip histogram grid that has x, y and z dimensions that encompass the spatial coordinate information of the respective assigned sensed data point. AND [col. 9, line 13-19] Nevertheless, over 70% of the objects—especially the larger structures in an urban scene can be retrieved in this scheme. Top-down view of the scene combined with the strip representation allows extremely efficient processing. Where the points are all captured from an aerial sensor, this scheme alone is sufficient for segmentation as the sides of objects are seldom visible without ground data.)
down-sampling, by the controller, the 3D LIDAR point cloud data according to a user-configurable voxel size to reduce a size of the 3D LIDAR point cloud data and decrease a real-time computational load for at least one of increased processing throughout and increased speed of pole-shaped object detection and tracking; (see at least [col. 9, line 13-19] Nevertheless, over 70% of the objects—especially the larger structures in an urban scene can be retrieved in this scheme. Top-down view of the scene combined with the strip representation allows extremely efficient processing. Where the points are all captured from an aerial sensor, this scheme alone is sufficient for segmentation as the sides of objects are seldom visible without ground data.)
dividing, by the controller, the filtered 3D LIDAR point cloud data into a plurality of clusters that only include filtered 3D LIDAR point cloud data that is parallel to the vehicle's moving direction (see at least [Fig. 10] AND [col. 6, line 1-4] Segmentation 60, as shown in FIG. 1A, involves grouping neighboring strips that have similar attributes and proceeds in stages. Global information gleaned from previous stages may bring in additional context.)
projecting, by the controller, the plurality of clusters to a plane that is parallel to sides of the vehicle to generate an image; (see at least [col. 14, line 10-18] An 3D image Ipl is formed which has the same resolution as the strip histogram grid (dx, dy) and heights in the Z dimension are set equal to the strip height SH=maximum z for strips marked as potential power line strips. The heights in the Z dimension may be normalized to values between 0-255. The assumption is that within any vertical strip, power lines are the highest object and the maximum z-value corresponds to a point on the power line, which is usually a valid assumption in most urban scenes.) 
detecting, by the controller, a pole-shaped object in the image using an image-based object detection technique; and tracking, by the controller, the pole-shaped object by deep sorting across multiple frames of the plurality of frames (see at least [col. 4, line 23-25] FIG. 14 shows a flow diagram for a method of recognizing poles from segmented point clouds using strip grid histograms in accordance with the present disclosure;)
Korah fails to explicitly disclose the controller for filter the down-sampled point cloud data and remove points representing ground surface reflections. However, Nahari teaches a method for filtering, by the controller, the down-sampled 3D LIDAR point cloud data to remove data points corresponding to ground surface reflections; (see at least [claim 1] a ground filter for filtering out points that belong to the ground topography from the above ground features, thereby to isolate those points of said point cloud belonging to said above-ground features…)
Thus, Korah discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object. Nahari teaches filtering the data and removing points representing ground surface reflections.

Furthermore, Korah in view of Nahari fail to explicitly disclose the system wherein the 3D LIDAR point data is along a surface and within a configurable distance away from the vehicle; (see at least [col. 10, line 18-39 ] FIG. 6B illustrates a visual representation 630 of computations at 540 of process 500 according to examples of the disclosure. In visual representation 630 of FIG. 6B, each LiDAR channel 634 of LiDAR sensor 632 can be represented by an arc. Visual representation 630 also shows arrows (e.g., corresponding to different azimuth directions) extending from LiDAR sensor 632 to the minimum distance from the LiDAR to the closest non-ground point along the path. The presence of objects or hazards 636, 638, 640 and 642 (e.g., vehicles, pedestrians, etc.) can result in the identification of a non-ground point for a LiDAR channel at azimuth angles intersecting with one of the objects (illustrated by the termination of arrows at arcs with a non-ground point.) The absence of objects or hazards can result in the identification ground points at azimuth angles not intersecting with one of the objects (illustrated by the arrows extending beyond the illustrated arcs). A free-space region 644 can be defined within the minimum distances, at the various azimuth angles, to a non-ground point. Commands can be generated to allow for autonomous navigation and/or autonomous parking within the free-space so as to avoid the objects.) Thus, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole- shaped objects around a vehicle while filtering some data, and presenting the user with a 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah and incorporate the teachings of Kim wherein the 3D LIDAR point data is along a surface and within a configurable distance away from the subject vehicle. Doing so allows for more accurate representation of the objects around the vehicle and a less erroneous representation of the environment.

Regarding claim 19 as best understood, Korah teaches the method of claim 11, wherein the controller does not utilize a radio detection and ranging (RADAR) system or a camera system in detecting and tracking the pole-shaped object (see at least [col. 4, line 46-54] Referring to FIG. 1A, a block diagram is shown of a system for ground plane estimation and segmentation for sensor collected 3D point clouds in accordance with the present disclosure. A typical urban scene 10 is shown, which includes buildings 12 and 14, trees 16 and street 18, among other features. A sensor 20, which may be a LIDAR or other sensor, senses each sensed data point in the scene 10 via signals 22 and delivers a 3D point cloud of data 24 to a process 26 for populating a strip histogram grid (SHG).)

Regarding claim 20 as best understood, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to 
However, Nahari teaches the method of claim 11, wherein the pole-shaped object is one of a light or utility pole, a traffic sign, and a tree (see at least [col. 10, line 51-55] Then recognition process 88 is used to recognize woods/forested regions, poles, merged cars, and construction cranes from the segmented regions 86. Finally any further recognition of objects is performed by classifier 90.)
Thus, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Nahari further teaches a method for tracking the pole-shaped object to be either a light or utility pole, a traffic sign, and a tree.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah and incorporate the teachings of Nahari to include tracking the pole-shaped object to be either a light or utility pole, a traffic sign, and a tree. Doing so allows for more accurate representation of the objects around the vehicle and a less erroneous representation of the environment.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Korah in view of Nahari and Kim as applied to claim 1 above, and further in view of Yang et al. U.S. Pub. No. 2018/0188038 (“Yang”).
Regarding claim 2 as best understood, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering 
However, Yang teaches the ADAS of claim 1, wherein the plurality of clusters are proximate to the sides of the vehicle (see at least [¶ 0083] For ease of illustration, FIG. 10A only shows 3D points 1005 in front of the vehicle. In some implementations, the LiDAR sensor performs a scan that encompasses a 360-degree view around the vehicle, and the point cloud also includes 3D points on other sides of the vehicle, such as the sides and back of the vehicle.)
Thus, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Yang teaches a system for representing the point cloud data as clusters proximate to the vehicle sides.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and incorporate the teachings of Yang to represent the point cloud data as clusters proximate to the vehicle sides. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 3 as best understood, Korah in view of Nahari and Yang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked 
However, Nahari teaches the ADAS of claim 2, wherein the controller is configured to divide the filtered 3D LIDAR point cloud data into the plurality of clusters according to at least one user-configurable cutting parameter (see at least [col. 5, line 9-17] FIG. 3 shows a perspective view of one strip 32 of a strip histogram grid in accordance with the present disclosure. The strip 32 is further divided into cells 50, 52, 54, and so on that each have a dx, dy and dz size. In one embodiment the cells may have a dimension of dx=dy-dz 32 cm. Each p(x,y,z) 24 is further assigned to a cell in a strip 32. For example, sensed data point 25 in FIG. 2 is assigned to a cell with dimension dx, dy, dz at an appropriate location in the strip grid. AND [col. 8, line 58-64] When the user estimates that an erroneous classification exists he clicks the suspicious location and marks the required change. Once the review is done the automatic LiDAR data processing runs again in 98, taking in consideration the inputs of the user by automatically changing parameters that influence the automatic process or by just placing the user requested objects in the user requested location.) 
Thus, Korah in view of Nahari and Yang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Nahari further teaches the system to include a controller configured to divide the filtered data into clusters.


Regarding claim 4 as best understood, Korah in view of Nahari and Yang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering and divide the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Korah fails to explicitly disclose the system to define cutting parameters for the data based on thickness, stride, depth, and padding.
However, Nahari teaches the ADAS of claim 3, wherein the at least one user-configurable cutting parameter includes at least one of thickness, stride, depth, and padding (see at least [col. 5, line 9-17] FIG. 3 shows a perspective view of one strip 32 of a strip histogram grid in accordance with the present disclosure. The strip 32 is further divided into cells 50, 52, 54, and so on that each have a dx, dy and dz size. In one embodiment the cells may have a dimension of dx=dy-dz 32 cm. Each p(x,y,z) 24 is further assigned to a cell in a strip 32. For example, sensed data point 25 in FIG. 2 is assigned to a cell with dimension dx, dy, dz at an appropriate location in the strip grid.)
Thus, Korah in view of Nahari and Yang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and Yang and incorporate the further teachings of Nahari to include cutting parameters for the data based on thickness, stride, depth, and padding. Doing so allows for more efficient way of representation of the objects around the vehicle.

Regarding claim 12 as best understood, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a method for representing the point cloud data as clusters proximate to the vehicle sides.
However, Yang teaches the method of claim 11, wherein the plurality of clusters are proximate to the sides of the vehicle (see at least [¶ 0083] For ease of illustration, FIG. 10A only shows 3D points 1005 in front of the vehicle. In some implementations, the LiDAR sensor performs a scan that encompasses a 360-degree view around the vehicle, and the point cloud also includes 3D points on other sides of the vehicle, such as the sides and back of the vehicle.)
Thus, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and incorporate the teachings of Yang to represent the point cloud data as clusters proximate to the vehicle sides. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 13 as best understood, Korah in view of Nahari and Yang discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Korah fails to explicitly disclose the method to include a controller configured to divide the filtered data into clusters.
However, Nahari teaches method of claim 12, wherein the dividing of the filtered 3D LIDAR point cloud data into the plurality of clusters is performed according to at least one user-configurable cutting parameter (see at least [col. 5, line 9-17] FIG. 3 shows a perspective view of one strip 32 of a strip histogram grid in accordance with the present disclosure. The strip 32 is further divided into cells 50, 52, 54, and so on that each have a dx, dy and dz size. In one embodiment the cells may have a dimension of dx=dy-dz 32 cm. Each p(x,y,z) 24 is further assigned to a cell in a strip 32. For example, sensed data point 25 in FIG. 2 is assigned to a cell with dimension dx, dy, dz at an appropriate location in the strip grid. AND [col. 8, line 58-64] When the user estimates that an erroneous classification exists he clicks the suspicious location and marks the required change. Once the review is done the automatic LiDAR data processing runs again in 98, taking in consideration the inputs of the user by automatically changing parameters that influence the automatic process or by just placing the user requested objects in the user requested location.)
Thus, Korah in view of Nahari and Yang discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Nahari further teaches the method to include a controller configured to divide the filtered data into clusters.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and Yang and incorporate the further teachings of Nahari to divide the filtered data into clusters. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 14 as best understood, Korah in view of Nahari and Yang discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering and divide the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Korah fails to explicitly disclose the method to define cutting parameters for the data based on thickness, stride, depth, and padding.
FIG. 3 shows a perspective view of one strip 32 of a strip histogram grid in accordance with the present disclosure. The strip 32 is further divided into cells 50, 52, 54, and so on that each have a dx, dy and dz size. In one embodiment the cells may have a dimension of dx=dy-dz 32 cm. Each p(x,y,z) 24 is further assigned to a cell in a strip 32. For example, sensed data point 25 in FIG. 2 is assigned to a cell with dimension dx, dy, dz at an appropriate location in the strip grid.)
Thus, Korah in view of Nahari and Yang discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Nahari further teaches the method to include cutting parameters for the data based on thickness, stride, depth, and padding.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and Yang and incorporate the further teachings of Nahari to include cutting parameters for the data based on thickness, stride, depth, and padding. Doing so allows for more efficient way of representation of the objects around the vehicle.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Korah in view of Nahari and Kim as applied to claim 1 above, and further in view of Fujitsu et al. U.S. Pub. No. 2020/0003888 (“Fujitsu”).
Regarding claim 5 as best understood, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a system tracking the pole-shaped object using motion information based on Mahalanobis distance between predicted Kalman states and newly arrived measurements.
However, Fujitsu teaches the ADAS of claim 1, wherein the controller is configured to track the pole-shaped object by incorporating motion information based on a squared Mahalanobis distance between predicted Kalman states and newly arrived measurements (see at least [¶ 0039] The filter process portion 44e may use any other filter than the .alpha.-.beta. filter, such as a Kalman filter, an extended Kalman filter, an unscented Kalman filter or a particle filter. When, for example, the particle filter is used, the filter process portion 44e weights particles to more heavily weight a particle which is longer in distance between the current instantaneous value whose continuity has been taken and a predicted position of the particle. AND [¶ 0051] For example, the pairing portion 44c uses calculation using a Mahalanobis distance to associate two section data having similar parameters (peak frequency, peak angle and signal power).)
Thus, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Fujitsu teaches a system tracking the pole-shaped object using motion information based on Mahalanobis distance between predicted Kalman states and newly arrived measurements.


Regarding claim 6 as best understood, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a system tracking the pole-shaped object by giving priority to more frequently seen objects to monitor a tracked position of the pole-shaped object.
However, Fujitsu teaches the ADAS of claim 5, wherein the controller is configured to track the pole-shaped object by inserting the pole-shaped object into a matching cascade that gives priority to more frequently seen objects to monitor a tracked position of the pole-shaped object (see at least [¶ 0044] The output target selection portion 44 i selects any target that is required to be outputted to the external apparatus from the viewpoint of system control. For example, the output target selection portion 44 i selects any target that has been tracked for a long period by the tracking portion 45 with priority, and minimizes the degree of priority of any newly detected target. The output target selection portion 44 i outputs target information about the selected target to the external apparatus.)
Thus, Korah in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and incorporate the teachings of Fujitsu to track the pole-shaped object by giving priority to more frequently seen objects to monitor a tracked position of the pole-shaped object. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 15 as best understood, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a method tracking the pole-shaped object using motion information based on Mahalanobis distance between predicted Kalman states and newly arrived measurements.
However, Fujitsu teaches the method of claim 11, wherein the tracking of the pole-shaped object comprises incorporating motion information based on a squared Mahalanobis distance between predicted Kalman states and newly arrived measurements (see at least [¶ 0039] The filter process portion 44e may use any other filter than the .alpha.-.beta. filter, such as a Kalman filter, an extended Kalman filter, an unscented Kalman filter or a particle filter. When, for example, the particle filter is used, the filter process portion 44e weights particles to more heavily weight a particle which is longer in distance between the current instantaneous value whose continuity has been taken and a predicted position of the particle. AND [¶ 0051] For example, the pairing portion 44c uses calculation using a Mahalanobis distance to associate two section data having similar parameters (peak frequency, peak angle and signal power).)
Thus, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Fujitsu teaches a method tracking the pole-shaped object using motion information based on Mahalanobis distance between predicted Kalman states and newly arrived measurements.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and incorporate the teachings of Fujitsu to track the pole-shaped object using motion information based on Mahalanobis distance between predicted Kalman states and newly arrived measurements. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 16 as best understood, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a method tracking the pole-shaped object by giving priority to more frequently seen objects to monitor a tracked position of the pole-shaped object.
However, Fujitsu teaches the method of claim 15, wherein the tracking of the pole-shaped object comprises inserting the pole-shaped object into a matching cascade that gives The output target selection portion 44 i selects any target that is required to be outputted to the external apparatus from the viewpoint of system control. For example, the output target selection portion 44 i selects any target that has been tracked for a long period by the tracking portion 45 with priority, and minimizes the degree of priority of any newly detected target. The output target selection portion 44 i outputs target information about the selected target to the external apparatus.)
Thus, Korah in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Fujitsu teaches a method tracking the pole-shaped object by giving priority to more frequently seen objects to monitor a tracked position of the pole-shaped object.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and incorporate the teachings of Fujitsu to track the pole-shaped object by giving priority to more frequently seen objects to monitor a tracked position of the pole-shaped object. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over
 Korah in view of Nahari, Kim, and Fujitsu as applied to claim 6 above, and further in view of Jiang et al. U.S. Patent No. 2019/0132696 (“Jiang”).
Regarding claim 7 as best understood, Korah in view of Nahari and Fujitsu discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a system tracking the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model.
However, Jiang teaches the ADAS of claim 6, wherein the controller is configured to track the pole-shaped object by predicting a position of the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model (see at least [¶ 0030] As used herein, the Kalman filter is an model that uses a measurement (e.g., or a series of measurements) observed over time and produces estimates of unknown variables that may be more accurate than those based on a single measurement. In this example, the Kalman filter may be a standard Kalman filter with constant velocity motion and linear observation model. In some examples, a threshold for the Mahalanobis distance may be a 95 percent confidence interval computed from the inverse .chi..sup.2 distribution.)
Thus, Korah in view of Nahari and Fujitsu discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Jiang teaches a system for tracking the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and Fujitsu and 

Regarding claim 8 as best understood, Korah in view of Nahari, Fujitsu, and Jiang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a system tracking the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object.
However, Fujitsu teaches the ADAS of claim 7, wherein the controller is configured to track the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object (see at least [¶ 0055] FIG. 4 is a flow chart showing an outline of the continuity determination process. The flow chart shown in FIG. 4 is executed on each of a previous processing result of the filter process portion 44 e and a target subjected to a previous extrapolation process.)
Thus, Korah in view of Nahari, Fujitsu, and Jiang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Fujitsu teaches a system for tracking the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object.


Regarding claim 17 as best understood, Korah in view of Nahari and Fujitsu discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a method tracking the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model.
However, Jiang teaches the method of claim 16, wherein the tracking of the pole-shaped object comprises predicting a position of the pole-shaped object using a standard Kalman filter with constant velocity motion and a linear observation model (see at least [¶ 0030] As used herein, the Kalman filter is an model that uses a measurement (e.g., or a series of measurements) observed over time and produces estimates of unknown variables that may be more accurate than those based on a single measurement. In this example, the Kalman filter may be a standard Kalman filter with constant velocity motion and linear observation model. In some examples, a threshold for the Mahalanobis distance may be a 95 percent confidence interval computed from the inverse .chi..sup.2 distribution.)
Thus, Korah in view of Nahari and Fujitsu discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari and Fujitsu and incorporate the teachings of Jiang to track the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model. Doing so allows for more accurate and more available representation of the objects around the vehicle. 

Regarding claim 18 as best understood, Korah in view of Nahari, Fujitsu, and Jiang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Korah fails to explicitly disclose a system tracking the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object.
However, Fujitsu teaches the method of claim 17, wherein the tracking of the pole-shaped object is performed based on a comparison between the tracked and predicted positions of the pole-shaped object (see at least [¶ 0055] FIG. 4 is a flow chart showing an outline of the continuity determination process. The flow chart shown in FIG. 4 is executed on each of a previous processing result of the filter process portion 44 e and a target subjected to a previous extrapolation process.)

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Korah in view of Nahari, Fujitsu, and Jiang and incorporate the further teachings of Fujitsu to track the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668